STATE V. TOWN TALK FOODS, INC. AND THOMAS E. POTTHOFF, INDIVIDUALLY



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-396-CV





STATE OF TEXAS	APPELLANT



V.



TOWN TALK FOODS, INC. AND	APPELLEES

THOMAS E. POTTHOFF,

INDIVIDUALLY



------------



FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

The State of Texas appeals the trial court’s September 2, 2004 “Final Dismissal Order” in which the trial court, on its own motion, dismissed this case “in its entirety,” stating, “This action is done in the interest of justice.”  We directed the trial court to state in writing its findings of fact and conclusions of law in support of this dismissal order, and the supplemental clerk’s record containing these findings of fact and conclusions of law was filed in this court on November 28, 2005.  However, nothing in these findings of fact and conclusions of law establishes the trial court’s authority to dismiss this case on its own motion in the interest of justice, and without affording the parties the right to present their case and be heard by the court.

Accordingly, we reverse the trial court’s judgment and remand this case to the trial court for further proceedings.

PER CURIAM

PANEL A
: MCCOY, DAUPHINOT, and WALKER, JJ.

DELIVERED: March 23, 2006

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.